Trippe, Judge.
White was to furnish the land and stock, and Royal the labor and pay for it. This made, as they rated it, each of them equal contributors towards the farming adventure into which they had agreed to enter. After that they were to bear equally the expense of feeding the stock and laborers, and all other plantation expenses, and thus make a crop, which was *569to be theirs equally, and to be divided between them. There was something more in this than a common interest in the profits. It is different from the case of Holloway vs. Brinkley, 42 Georgia, 226, for there the stipulation was that one of the parties was to work the land furnished by the other, and receive, for his labor one-half of the crop. Nor was there any agreement, as there is in this, that the expenses of the venture were to be borne equally by the parties. So in Smith vs. Sumner, 48 Georgia Reports, 425, there was no provision made that they were to share the expenses for working the farm. In fact, a contrary arrangement was agreed upon. The owner of the land was to furnish the land, wagon and team, and necessary tools, and the stock, and to feed the latter, and was to let the other have bacon at a stipulated price. The only item of expense that was to be equally paid by them was that of hauling the cotton to the gin and to market. _ In the case under consideration, both parties were equally interested in. the whole expenses of the enterprise after it was started — every item thereof — and also in the crop, the result or profits of the adventure. This was evidently not an arrangement whereby one was merely to be paid for his labor in a certain way. See R. R. & D. Adam vs. T. J. Cater, decided at the present term. The Code, section 1919, especially enacts how the interest of a partner in the partnership assets may be reached, and that it shall not be subject to levy and sale. See also section 3276; 40 Georgia, 104. Before the Code, such an interest might be levied on and sold. There is nothing in that provision of the Code which would make a wrongful act or user by one partner of a portion of the partnership property operate so as to take that portion out of the protection — so to call it — thus given to such property. There was no dispute or conflict in the testimony as to the facts out of which arose the question whether or not a partnership existed. The court charged the jury that if the arrangement between the parties was such as is disclosed by the witnesses in their testimony, then they were partners. When the legal effect of undisputed evidence was to show that a partnership did exist, such a *570charge was not in such conflict with section 3248 of the Code as to require that the verdict be set aside and a new trial granted solely on that ground.
Judgment affirmed.